Citation Nr: 1547551	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
 
The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from July 1997 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2014, the Board remanded this matter for additional development.

The issue of entitlement to a temporary total rating for convalescence for the service-connected right knee under 38 C.F.R. § 4.30 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript at pages 3 and 4.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's right knee disability has been manifested by subjective complaints of pain, stiffness, and weakness and by objective findings of degenerative arthritis of one major joint group, normal extension, flexion limited at most to 120 degrees, and asymptomatic scars.

2.  As of a May 13, 2013 VA examination, the Veteran's right knee disability demonstrated slight instability.

3.  The Veteran's right knee disability is also manifested by symptoms analogous to cartilage, semilunar, dislocated, with frequent episodes of "locking" and effusion into the joint.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).
 
2.  The criteria for a separate 10 percent rating, but not higher, for right knee instability have been meet, effective May 13, 2013.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for cartilage, semilunar, dislocated, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO after receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received adequate notice letters in March 2008 and February 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The diagnostic codes pertaining to range of motion do not subsume those regulations, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The DJD, status post arthroscopy, of the Veteran's right knee is rated 10% disabling under Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10% rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20% rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003 ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 
Normal range of extension of the knee is to 0 degrees, and normal range of flexion of the knee is to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2015). Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. A 20 percent rating requires flexion limited to 30 degrees. A 30 percent rating requires flexion limited to 15 degrees. 38 C.F.R. § 4.71a (2015). Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees. A 40 percent rating requires limitation of extension to 30 degrees. A 50 percent rating requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Here, in November 2007, VA received the Veteran's request for a higher disability rating for his service-connected right knee disability.  He stated that for the last four to five months, his knee had progressively "locked up," which caused him great discomfort and pain.  He was not able to cross his legs for longer than five minutes without his knee "locking-up."  Additionally, he had to use his left leg to press the brake while driving because his right knee stiffened frequently.  

April 2008 to August 2008 private medical records reflects that the Veteran was seen with complaints of right knee lateral pain.  He reported aching, buckling, clicking or catching, locking sensation, pain laterally, popping, severe pain, weakness, and frequent locking and popping of this joint.  He has frequent swelling and popping after engaging in any sport or physical activities, including walking, running, and playing basketball.  He drives with his right leg and has soreness afterwards.  He has had to lessen his recreational activities because of problems with his right knee.  He stated that in the last few years, his right knee has progressively worsened and the pain has gotten more severe.  Range of motion testing was limited by pain, with flexion to 130 degrees, extension was full.  He had trace effusion of the right knee and tenderness to palpation at the lateral joint line.  Muscle strength testing was 5/5.  The impression was right knee with mechanic pain, locking in position and popping. .Lateral chondral damage and/or lateral meniscus tear.  He could continue to work his full duty job as long as he avoided actions that cause pain directly such as running, jumping, or pivoting activities.  

A May 2008 MRI revealed an impression of abnormal lateral meniscus probably on the basis of previous partial meniscectomy, Grade II trochlear groove chondromalacia, and otherwise, unremarkable examination.  
A June 2008 QTC examination report reflects that the Veteran complained of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, and fatigability.  He has pain at the right knee constantly that is localized.  The characteristic of the pain is aching and sticking.  From 1 to 10 (10 being the worst pain), the pain level is at 3.  The pain can be elicited by physical activity and is relieved by Motrin.  At the time of pain, he can function with medication.  He describes the symptoms as locking of the knee when driving for long periods of time, walking up and down stairs, and swimming.  The current treatment is Motrin, 800 milligrams.  He reported that he did not experience any functional impairment from this condition.  Scars were present at the right anterior knee, measuring about 1 centimeter by 0.6 centimeters.  The scar has hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation and abnormal texture.  On examination, the Veteran's posture and gait were within normal limits.  He did not require any assistive devices for ambulation.  The right knee had tenderness, guarding of movement, and locking pain.  Range of motion testing revealed flexion to 125 degrees, with pain occurring at 120 degrees.  Extension to 0 degrees.  On the right, the joint function was additionally limited, after repetitive use, by pain and pain has the major functional impact.  The above additionally limited the joint function by 6 degrees.  Stability testing was within normal limits.  The effect of the condition on the Veteran's daily activity was limited running, jumping, and climbing.  

An August 2008 right knee private operative report reflects that the Veteran underwent knee diagnostic arthroscopy, knee - lateral meniscectomy - partial, knee chondroplasty-Trochlea, and knee Carticel biopsy.  Post-operative diagnoses were right knee, persistent pain and dysfunction, trochlear chondromalacia, lateral compartment DJD, lateral meniscal deficiency, lateral meniscal pathology, status post prior surgery, lateral meniscal degeneration and lateral meniscus tear.  There was a lateral meniscal inner rim tear, 5 percent total.  There was an approximate 50 percent reminder of the lateral meniscus.  

In his August 2009 substantive appeal, the Veteran asserted that he was entitled to a 20 percent disability rating under diagnostic code 5258 due to frequent episodes of "locking pain, with semilunar cartilage dislocation and effusion of the right knee joint."  He referenced his private medical records in support of his contentions.  He further references his subjective complaints in support of a higher rating.  

A September 2011 VA medical record notes that the Veteran has had increasing pain and worsening stiffness of the right knee over the past year and is using Tylenol on a more regular basis.  On physical examination, there was some bony enlargement of the right knee consistent with osteoarthritis.  The knee is stable.  There was no effusion.  Cranial nerves were intact, strength and gait were normal.  The assessment was right knee pain and stiffness with meniscal surgery, times two.  

In September 2011, the Veteran sought pain relief.  He had a desire to stay active.  Right knee pain was diagnosed.  Precipitating factors included prolonged sitting, lunges, standing, stairs, cold weather, running, and basketball.  The Veteran's gait was normal and he did not use assistive devices.  Strength testing of quads was 5/5 and hamstrings was 4/5.  Full range of motion with tight hamstrings.  There was no ligamentous instability and no effusion.   He had mild patella-femoral crepitus.  The Veteran has a hinged knee brace that he wears when exercising.  

An October 2012 VA orthopedic surgery consultation record notes that the Veteran was not interested in surgery per se (due to recurrence of locking in his right knee after his last surgery).  Objective findings included no effusion, range of motion 0 to 120 degrees, stability, a tender lateral joint line, and well healed incisions.  New films revealed other than some tibial spine peaking, no other overt DJD changes.  Chondromalacia patellae and lateral meniscal tear in the past were assessed.  

The Veteran submitted a VA knee and lower leg condition Disability Benefits Questionnaire (DBQ), dated May 22, 2013.  The Veteran was diagnosed with right knee meniscus tear and arthritis.  It was noted that the Veteran had a history of meniscus tear with two surgeries in 2002 and 2008.  He had locking with pain and instability.  The Veteran reported flare-ups, to include swelling and locking.  He stated that it felt like he could not go down the stairs.  He had right knee flexion to 135 degrees with objective evidence of painful motion and right knee extension to 0 degrees, no limitation of extension.  The examiner noted that the Veteran had less movement than normal in his right knee, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  He did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Strength testing on right knee flexion and extension was 4/5.  Anterior instability testing on the right was 2+(5-10 millimeters) and posterior and medial-lateral instability was 1+ (0-5 millimeters).  There was no history of recurrent patellar subluxation/dislocation.   The Veteran has had meniscal tear in the right knee with frequent episodes of joint "locking," joint pain, and join effusion.  Residual symptoms due to meniscectomy of the right knee including, locking, pain with stairs, and effusion.  While the Veteran has related scars, they are not painful, unstable, or  a total area of all related scares is not greater than 39 square centimeters.  The Veteran did not use any assistive devices.  The Veteran's right knee impacts his ability work only on an intermittent basis.  

At the August 2013 hearing, the Veteran testified that he has continuous swelling, chronic pain, and limitation of motion that has worsened over the years.  He also experienced locking, which required that he used his hand to pull his leg manually in order to straighten it.  He testified that he was unable to run, cannot walk or sit for prolonged periods and also had trouble using the stairs.  He had right knee surgery in 2008, and his doctor was now considering further surgery.  

An April 2014 VA knee examination report reflects that the Veteran was diagnosed with lateral meniscus tear of the right knee.  It was noted that the Veteran was diagnosed with lateral meniscus tear and had two arthroscopies to correct the torn meniscus, one in 2002, and the other in 2006.  The knee locks up and swells after running.  If he does long drives or flights, his knee will lock up.  He has trouble going up stairs, but not down stairs.  The knee is not as flexible as his left.  He has had two steroid injections into his knee.  He does pool exercises and he walks daily.  The pain is located on the inside of the knee.  He is on ibuprofen.  The Veteran reported flare-ups that impact the function of the knee and/or lower leg.  

Range of motion testing of the right knee revealed flexion to 120 degrees, with objective evidence of painful motion, and right knee extension that ends at 0 degrees, no limitation of extension and no objective evidence of painful motion.  After repetitive-use testing with three repetitions, range of motion testing of the right knee remained unchanged.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing was 5/5 on both flexion and extension of the right knee.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran had meniscal conditions or surgical procedures for a meniscal condition, and that he had a meniscus (semilunar cartilage) condition with frequent episodes of joint pain.  He had a meniscectomy on the right knee in 2002 and 2006.  The Veteran's residual symptoms due to his meniscectomy is right knee pain.  While the Veteran has related scars, they are not painful, unstable, or  a total area of all related scares is not greater than 39 square centimeters.  The Veteran uses a brace, occasionally.  There is x-ray evidence of arthritis.  He stated that his right knee condition does not impact his ability to work.  He works for the medical records department at Emory Hospital.  The examiner commented that the right knee examination was near normal.  The Veteran has some restriction of flexion and pain at terminal flexion.  X-rays showed mild DJD of both knees.  The examiner furthered that he cannot determine or accurately estimate loss of range of motion when the Veteran states that he has flare-ups of pain, fatigue, weakness, or incoordination without resorting to mere speculation.  The degree of range of motion is determined objectively by the clinical provider and the measurements cannot be determined without direct contact with the Veteran.  The examiner concluded that there was some minimal progression of his right knee condition.  

First addressing limited motion, the evidence shows that the Veteran was consistently able to extend his right knee to 0 degrees.  Extension limited to 5 degrees warrants a 0 percent rating under Diagnostic Code 5261.  Therefore, limitation to 0 degrees does not warrant a compensable rating.  The Board finds that, because the evidence does not show that the Veteran had compensable limitation of right knee extension at any period during the appeal, Diagnostic Code 5261 cannot serve as a basis for an increased rating or separate rating in this case because he has not met the criteria for a compensable rating.

Moreover, while there has been increased limitation of flexion of the right knee, shown in the April 2014 VA examination to 120 degrees, that limitation of flexion has not been shown to an extent that would warrant a compensable rating under Diagnostic Code 5260.  The Board finds that no more than a 10 percent rating is warranted for the Veteran's DJD of the right knee with limitation of motion due to X-ray evidence of arthritis with a noncompensable limitation of motion.  

With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Accordingly, because there are not two or more major or minor joints involved, and, because the Veteran is only service-connected for one knee, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under this code.  

That remains the highest rating warranted for consideration of arthritis and any limitation of motion, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, stiffness, and swelling, those symptoms are not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  In this case, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use, as alleged by the Veteran, that would equate to functional limitation to the extent that limitation of flexion would be compensable under Diagnostic Code 5260 or that limitation of extension would be compensable under Diagnostic Code 5261. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

The Board has also considered whether a separate rating under Diagnostic Code 5257 is warranted.  In this case, slight instability was objectively demonstrated in the May 13, 2013 DBQ examination.  All medical evidence prior to the May 2013 DBQ examination noted that stability testing was normal.  The May 2013 DBQ examination noted that the Veteran complained of instability.  The examiner found that, in pertinent part, the Veteran had weakened movement, incoordination, impaired ability to execute skilled movements smoothly, instability of station, and disturbance of locomotion.  Anterior instability testing on the right was 2+(5-10 millimeters) and posterior and medial-lateral instability was 1+ (0-5 millimeters).  While the Veteran had previously complained on occasion of buckling, the objective medical findings in May 2013 clearly correlated with the Veteran's current complaints of instability, compared to prior objective findings which were completely normal with regards to stability.  At the April 2014 VA examination, while the Veteran's knee was found to be stable at that time, the Veteran reported that he used a brace occasionally.  Although there is conflicting evidence as to whether the Veteran's service-connected right knee disability results in instability, in light of the Veteran's statements, and the May 2013 DBQ examination report, the Board resolves all reasonable doubt in favor of the Veteran and finds that a separate 10 percent rating, but not higher, for mild right knee instability pursuant to Diagnostic Code 5257 is warranted, effective May 13, 2013.  

In addition, the Board has considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected DJD of the right knee during the appeal period.  As his right knee disability does not result in ankylosis, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.  However, the Board does find that the evidence is at least in equipoise as to whether a separate rating is warranted under Diagnostic Code 5258, which contemplates cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  The Veteran underwent a meniscectomy in 2002 and in 2008, and his knee has remained symptomatic since the surgeries.  He has consistently complained of locking and the aforementioned objective findings reveal sufficient additional objective findings and symptoms of crepitus and effusion which may be attributable, at least in part, to the documented surgical repairs of semilunar cartilage in the right knee, and are separate symptomatology from the limitation of motion for which the rating for arthritis has been assigned and for the rating assigned for instability.  A 20 percent rating is the maximum, and only, available rating under Diagnostic Code 5258.  38 C.F.R. § 4.71a (2015).  Thus, the Board finds that a separate 20 percent rating under Diagnostic Code 5258 for the service-connected right knee disability is warranted.   

The Board further notes that, while a 10 percent rating under Diagnostic Code 5259 is provided for a symptomatic knee after removal of the semilunar cartilage, a separate 10 percent under that code in addition to the 20 percent assigned herein under Diagnostic Code 5258 would clearly constitute pyramiding.  In this regard, the language of Diagnostic Code 5259 is broad and covers any symptoms associated with the removal of the semilunar cartilage.  Therefore, having awarded a 20 percent rating under Diagnostic Code 5258, the Board concludes that also assigning a separate disability rating under either Diagnostic 5259 would violate 38 C.F.R. § 4.14  and the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has also considered whether a separate rating is available for the scar on the Veteran's right knee.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for that rating.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering Diagnostic Code 7803 inapplicable. The scar was not painful on examination.  So, Diagnostic Code 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v.  Principi, 4 Vet. App. 57 (1993).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then his/her disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for DJD of the right knee, inadequate. The Veteran's right knee disability is rated under Diagnostic Codes 5010, and most recently, 5257 and 5258, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his right knee disability on appeal.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  
Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected DJD of the right knee.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to the service-connected right knee disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for DJD of the right knee is denied.

A separate 10 percent rating for instability of the right knee is granted, effective May 13, 2013, subject to the regulations governing the payment of monetary awards. 

A separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking and effusion of the right knee is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


